DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I, with claims 1-7, 9-15 and 21-25 indicated by Applicant to read thereon, in the reply filed on 4/7/2022 is acknowledged.
Claims 8, 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2022.
Claim 8 is hereby rejoined.

Reasons For Allowance
Claims 1-15 and 21-25 are allowable over the prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claims 1, 10 and 21 respectively.  In particular, the prior art does not teach or suggest forming a dielectric liner on the sidewalls of the trench and over the isolation structure and the metal plugs, wherein the dielectric liner is thicker at an opening portion of the trench than at another portion of the trench that is deeper than the opening portion so that an air gap is formed inside the trench and the air gap is fully or partially surrounded by the dielectric liner; depositing a sacrificial dielectric layer over the dielectric liner and over the air gap; and performing a chemical-mechanical planarization (CMP) process to remove the sacrificial dielectric layer and to recess the dielectric liner until the isolation structure and the metal plugs are exposed, wherein the air gap remains inside the trench as recited in claim 1 or etching two holes through the one or more semiconductor fins to expose two source/drain features of the one or more transistors from the backside of the structure; forming two metal plugs in the two holes respectively; etching the one or more semiconductor fins between the two metal plugs from the backside of the structure, thereby forming a trench; and forming a dielectric liner on sidewalls of the trench and over the isolation structure and the metal plugs, wherein the dielectric liner is thicker at an opening portion of the trench than at another portion of the trench that is deeper than the opening portion so that an air gap is formed inside the trench as recited in claim 10 or etching two holes through the one or more semiconductor fins to expose two source/drain features of the one or more transistors from the backside of the structure; forming two metal plugs in the two holes respectively; selectively etching the one or more semiconductor fins between the two metal plugs from the backside of the structure, thereby forming a trench; forming a dielectric liner on sidewalls of the trench and over the isolation structure and the metal plugs, wherein the dielectric liner is thicker at an opening portion of the trench than at another portion of the trench that is deeper than the opening portion; depositing a sacrificial dielectric layer covering the dielectric liner; and performing a chemical-mechanical planarization (CMP) process to remove the sacrificial dielectric layer and to recess the dielectric liner until the isolation structure and the metal plugs are exposed as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893